
	

113 HRES 324 IH: Expressing support for designation of the week of September 22, 2013, through September 28, 2013, as National Marine Technology Week to recognize the important contributions that marine technology has made to the United States.
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 324
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Farr (for himself
			 and Mr. Young of Alaska) submitted the
			 following resolution; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		RESOLUTION
		Expressing support for designation of the
		  week of September 22, 2013, through September 28, 2013, as National
		  Marine Technology Week to recognize the important contributions that
		  marine technology has made to the United States.
	
	
		Whereas 50 years of marine technology have benefitted the
			 economy and the environment of the United States;
		Whereas ocean exploration by scientists and engineers has
			 taken them to the greatest depths of the sea and to archeological sites;
		Whereas underwater technologies, such as remotely operated
			 vehicles, autonomous underwater vehicles, and manned submersibles, have led to
			 the discovery of many historic shipwrecks, including that of the RMS Titanic,
			 the Bismarck, USS Yorktown, and the SS Cental America;
		Whereas the advancement of marine technologies is credited
			 with reducing the negative economic and infrastructural effects and loss of
			 life caused by storms;
		Whereas the advancement of marine technologies has
			 provided significant improvements in the mitigation of environmental and
			 natural disasters;
		Whereas the advancement of marine technologies in
			 fisheries has improved the economy, the environment, and the way of life for
			 many individuals in several regions of the United States;
		Whereas the advancement of marine technologies is credited
			 with detecting ocean pollution, including debris items and other obstructions
			 on the seafloor, that may be hazardous for shipping and seafloor
			 installations;
		Whereas the marine technology industry improves the
			 technologies used in the development of energy and renewable energy from ocean
			 waves, tides, off-shore wind, minerals, salinity, petroleum, and natural
			 gas;
		Whereas the technological achievements of the marine
			 scientists and engineers working for Federal agencies, private maritime
			 industries, and nonprofit organizations have set enviable standards for the
			 world in commercial endeavors, policy, and innovation;
		Whereas there exist in the United States numerous
			 internationally recognized centers of excellence in the academic pursuit of
			 marine science and engineering;
		Whereas the use of marine technology for education in the
			 classroom contributes to teaching middle school students, high school students,
			 and students at institutions of higher education the value of ocean-related
			 careers and has improved science, technology, engineering, and math skills of
			 such students; and
		Whereas September 22, 2013, through September 28, 2013,
			 would be an appropriate week to designate as National Marine Technology
			 Week: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National
			 Marine Technology Week;
			(2)recognizes the
			 important contributions that marine technology has made to the United States;
			 and
			(3)calls upon the people of the United States
			 to observe National Marine Technology Week with appropriate
			 ceremonies and activities.
			
